UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6213



SCOTT SOWELL,

                                                 Plaintiff - Appellant,

          versus


THOMAS R. CORCORAN, Warden; RICHARD A. LANHAM,
Commissioner,

                                                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-97-2539-JFM)


Submitted:   October 8, 1998                 Decided:   October 23, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Scott Sowell, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Stephanie Judith Lane-Weber, Assistant Attorney General,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Scott Sowell, a Maryland inmate, appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (1994) complaint. We

have reviewed the record and the district court’s opinion and find

that this appeal is frivolous. Accordingly, we dismiss the appeal

on the reasoning of the district court. Sowell v. Corcoran, No. CA-

97-2539-JFM (D. Md. Jan. 23, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                2